 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ALEXIS LOEB (CABN 269895)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7168
 7        FAX: (415) 436-7027
          alexis.loeb@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                        ) No. CR 19-0342 EMC
14                                                    )
             Plaintiff,                               )
15                                                    ) [PROPOSED] ORDER EXCLUDING TIME FROM
        v.                                            ) THE SPEEDY TRIAL ACT CALCULATION
16                                                    )
     BENJAMIN SMITH PEARSALL,                         )
17                                                    )
             Defendant.                               )
18                                                    )
                                                      )
19
             Defendant Benjamin Smith Pearsall, represented by his attorney, Ellen Leonida, and the
20
     Government, represented by Alexis Loeb, appeared before the Court on October 16, 2019 for a status
21
     hearing. The Court set a change-of-plea hearing for November 13, 2019. For the reasons stated on the
22
     record, the parties and the Court agreed that it would be appropriate for time be excluded under the
23
     Speedy Trial Act between October 16, 2019 and November 13, 2019, for effective preparation by
24
     counsel.
25
             Therefore, the Court finds and holds that the time between October 16, 2019, and November 13,
26
     2019, is excluded under the Speedy Trial Act. Failure to grant the requested continuance would deny
27
     defense counsel the reasonable time necessary for effective preparation, taking into account the exercise
28



30
 1 of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv). The ends of justice served by granting the

 2 requested continuance outweigh the best interests of the public and the defendant in a speedy trial and in

 3 the prompt disposition of criminal cases. See id. § 3161(h)(7)(A).

 4
                                                                IT IS SO ORDERED.
 5

          October 18, 2019
 6 Dated:________________________
                                                                EDWARD M. CHEN
 7                                                              United States District Judge
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28



30
